ORDER
PER CURIAM:
In August 1997, the appellant, John T. Bowey, counter designated two documents as part of the record on appeal (ROA): (1) a publication prepared for the Defense Nuclear Agency (DNA) by the National Institute for Occupational Safety and Health (NIOSH), entitled Radiation Dose Reconstruction U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1915-1916 [hereinafter “NIOSH report”]; and (2) an excerpt from Mettler and Upton, Medical Effects of Ionizing Radiation (2d ed.l995)[ hereinafter “Mettler treatise”]. The parties held an unsuccessful conference with the Court’s Central Legal Staff in September 1997 to resolve the counter designation issue, and in October 1997 the Secretary moved to limit the ROA and to *108stay proceedings pending a ruling on the motion. The Secretary argues that neither of the two counter-designated documents should be included in the ROA. The appellant filed an objection to the motion in November 1997.
The appellant served on active duty from February 1944 to May 1946 and from July 1946 to July 1948. During service, he participated in the occupation of Nagasaki after detonation of the atomic bomb. He now claims that his rectal cancer, which was first diagnosed in September 1989, was caused by in-service radiation exposure.
In April 1993, the DNA confirmed the appellant’s presence in Nagasaki and reported that the maximum possible dose of radiation which any individual serviceman could have received was less than one rem. The DNA report referred to the NIOSH report.
In February 1996, the Department of Veterans Affairs (VA) Assistant Chief Medical Director for Public Health and Environmental Hazards (ACMD) reported by letter to the Department of Veterans Affairs Director of Compensation and Pension Service (DCPS) that statistically significant increased risk for rectal cancer was found only after extremely high radiation occurred, making it unlikely that the appellant’s cancer was attributable to in-service radiation exposure. The ACMD letter cited an excerpt from the Mettler treatise. The DCPS, in turn, prepared an opinion letter stating that, based on the ACMD’s letter, he found no reasonable possibility that the appellant’s rectal cancer could have resulted from in-service ionizing radiation.
In November 1996, the Board of Veterans’ Appeals (BVA or Board) found the appellant’s claim to be well grounded, but denied the claim on the merits. In making its decision, the BVA explained and relied on the DNA report, the DCPS opinion letter, and the ACMD’s letter. However, neither the NIOSH report nor the Mettler treatise was mentioned, and there is no evidence that the documents were submitted to or considered by the regional office (RO) or the BVA. Nevertheless, the appellant requests that the Court now consider them on appeal.
Under 38 U.S.C. § 7252(b), the Court is “precluded by statute from considering any material which was not contained in the record of proceedings before the Secretary and the Board.” Bell v. Derwinski, 2 Vet.App. 611, 612 (1992) (per curiam order); see also Simington v. Brown, 9 Vet.App. 334, 335 (1996); Rogozinski v. Derwinski, 1 Vet. App. 19, 20 (1990). Mere “reference to the existence” of the records during adjudication of the claim does not satisfy the statutory requirement. Rogozinski, 1 Vet.App. at 20. Thus, where there is “no basis, evidentiary or otherwise, to conclude that the documents ... were before the Board when it rendered its decision,” the documents cannot serve as part of the ROA. Murillo v. Brown, 8 Vet.App. 278, 279 (1995) (per curiam order).
Thé reason for this rule is that “[f]or the Court to base its review on documents not included in the Board’s calculus at the time it rendered its decision would render the Court a fact finder de novo, exceeding its authority under the statutory scheme.” Id. at 280.
However, in certain circumstances, records are deemed to be constructively before the Board for purposes of constituting the ROA. In Bell, the Court specifically held that if (1) “items were clearly generated by” the VA or the “item was submitted to the VA by appellant as part of [the] claim”, and (2) the documents predate the BVA opinion on appeal to the Court, then as a matter of law the evidence was before the Secretary and the Board for purposes of section 7252(b) and could properly be considered part of the ROA. Bell, 2 Vet.App. at 612-13. The Court then expounded on its specific rule, stating in broader terms that “where the documents proffered by the appellant [in a counter designation of record] are [1] within the Secretary’s control and [2] could reasonably be expected to be a part of the record ‘before the Secretary and the Board,’ such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record.” Id.
In this case, the documents at issue satisfy neither the specific rule nor the broader explication expressed in Bell. The NIOSH report and the Mettler treatise do not satisfy *109the specific rule in Bell because the documents were neither clearly generated by VA nor submitted to VA by the appellant as part of the claim. Nor do the documents satisfy the broader rule because they could not be reasonably expected to be a part of the record before the Secretary or the Board. It is not reasonable to expect the Secretary or the Board to have investigated, gathered, and considered the NIOSH report or the Mettler treatise where those documents were merely referenced in expert opinion letters. See Rogozinski, supra (mere reference to documents was insufficient to satisfy § 7252(b)); compare Nici v. Brown, 9 Vet.App. 494, 497-98 (1996) (medical treatises appended to appellant’s brief were not part of record on appeal and could not be considered by Court); Simington, 9 Vet.App. at 335-86 (appellant had to show evidence that appellant had supplied documents to Secretary and that “documents were, at any time, in the Secretary’s possession” before rebuttable presumption arose that disputed evidence was “‘within the control of the Secretary’ and should, therefore, be included in the record on appeal”); Obert v. Brown, 5 Vet.App. 30, 32 (1993) (excerpt from medical treatise not before BVA could not be considered by Court on appeal).
The appellant argues that the BVA must possess the two counter-designated documents somewhere in its files because the BVA has decided many cases that have referred to the documents. However, this argument assumes either (1) that for the purpose of the appellant’s case, the BVA constructively possesses all evidence generally relied upon by similar claims as long as the material is referenced somewhere in the appellant’s file; or (2) that if the BVA possesses reference materials, then any reference to that material makes it part of the record. Neither of these assumptions squares with Bell’s requirement that the evidence must “reasonably be expected to be a part of the record ‘before the Secretary and the Board,’ ” Bell, supra, because the connection to the appellant’s case is too tenuous.
The logical (or illogical) extension of the appellant’s argument would be to place matters “in the record” by mere allusion to them without regard to whether they were, in fact, before the Board or were considered by the Board in reaching its decision. This would be, possibly, the thin end of a wedge with unforeseeable consequences that would ill serve the orderly review of the decision below and the actual record upon which that decision was based. Therefore, it is
ORDERED that the Secretary’s motion to limit the record by excluding the counter-designated documents from inclusion in the record on appeal is granted. It is further
ORDERED that the Secretary’s motion to stay proceedings pending disposition of the motion is denied as moot. It is further
ORDERED that the case is returned to the screening judge for further proceedings. It is further
ORDERED that the Secretary shall transmit the record on appeal within 30 days after the entry of this order.